J-S35026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    STEVEN TAFT

                             Appellant                No. 1637 EDA 2019


          Appeal from the Judgment of Sentence Entered May 8, 2019
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-0000818-2017

BEFORE: BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY STABILE, J.:                              Filed: October 1, 2020

        Appellant, Steven Taft, appeals from his judgment of sentence of two to

four years’ imprisonment for sexual assault, 18 Pa.C.S.A. § 3124.1. Appellant

challenges the sufficiency and weight of the evidence. We affirm.

        The trial court accurately recounted the factual and procedural history

as follows:

        The charge in question arises from an incident in the early
        morning hours of September 4, 2016.      On the evening of
        September 3, 2016, the victim, S.K., attended a party at an
        apartment on Temple University’s campus, which Appellant
        shared with several roommates.     S.K. went to the party
        accompanied by her friend, Tess Mariani (Tess), and another
        friend.

        S.K. met Appellant for the first time at the party and had no
        physical contact with him during the evening, nor did they discuss
        sex or sexual relationships. After being at the apartment for
        approximately five hours, S.K. and Tess decided around 3:00 a.m.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35026-20


     to sleep there and Appellant offered for them to stay in his
     bedroom and provided them with over-size T-shirts in which to
     sleep. Appellant was not in the room when S.K. fell asleep and
     was not supposed to stay in the room.

     After falling asleep, S.K. awoke to find Appellant penetrating her
     with his finger. S.K. testified that she “laid still,” “didn’t move a
     muscle,” and [did not] make any noise. Appellant then moved her
     onto her side, removed her underwear, and penetrated her vagina
     with his penis. While Appellant was having intercourse with her,
     S.K. remained motionless, did not communicate with Appellant
     and wanted to, “act as if asleep.” At no time did S.K. verbally
     express her consent to the intercourse.

     S.K. further stated that throughout the incident, she did not alert
     Tess because she did not know what she (S.K.) would say to
     [Tess]. As the incident occurred, S.K. thought to herself that she
     wanted to leave.

     S.K. testified that she did not want any of the sexual contact and
     that she and Appellant had never discussed having sexual contact.
     When Appellant eventually ejaculated on her back, S.K. went into
     the bathroom. Tess also awoke at that time and followed her into
     the bathroom where she found S.K. crying. S.K. informed her that
     she had been raped.

     S.K. and Tess then decided to call an Uber and go home.
     [Appellant] left the room for them to get changed and then offered
     to walk them to Morgan Hall on Temple’s campus. S.K. did not
     want to disturb her parents in the early hours of the morning so
     the women took an Uber to a friend’s house in Oreland, PA., which
     S.K. considered a “safe zone.” S.K. eventually went to S.K.’s
     father’s house and informed him what had occurred. S.K.’s father
     then called her mother. Her parents called the police and the
     three of them went to Abington Hospital where swabs of S.K.’s
     mons pubis and perianal area were administered by a sexual
     assault nurse examiner.

     A subsequent DNA analysis of a sperm fraction detected in the
     rectal swab taken from S.K. revealed a DNA mixture 302.3
     quintillion times more likely to have originated from S.K. and
     Appellant than S.K and a random unrelated Caucasian person,
     while the major DNA component of the sperm fraction found in
     the vaginal vault swab matched [Appellant]’s DNA profile.

                                     -2-
J-S35026-20



       Appellant was arrested on January 10, 2017 and charged with the
       above offenses. On November 7, 2018, the case proceeded to a
       jury trial before the Honorable Diana L. Anhalt. At trial the
       Commonwealth’s evidence recounted the above events.
       Appellant, in turn, testified on his own behalf and admitted to
       engaging in sexual intercourse with S.K. and likewise admitted
       that S.K. had never given verbal consent for sex. Appellant,
       however, contended that while touching S.K.’s vagina and while
       engaging in sexual intercourse he believed she had, “moved
       toward him,” “pushing back up against him.” The jury rejected
       Appellant’s claim of consent and on November 9, 2017, the jury
       returned a verdict of guilty of sexual assault.1

Trial Court Opinion, 5/20/19, at 1-4 (record citations omitted).

       On May 8, 2019, the trial court imposed sentence. Appellant filed timely

post-sentence motions challenging the sufficiency and weight of the evidence,

which the court denied, and a timely appeal to this Court. Both Appellant and

the trial court complied with Pa.R.A.P. 1925.

       Appellant raises two issues in this appeal, which we re-order for

purposes of convenience:

       1. Did the trial court abuse err when it denied Appellant’s post-
       sentence motion that the evidence presented at trial was
       insufficient as a matter of law to find Appellant guilty of sexual
       assault?

       2. Did the trial court err when it denied Appellant’s post-sentence
       motion that the jury’s guilty verdict to the charge of sexual assault
       was against the weight of the evidence?

Appellant’s Brief at 4.



____________________________________________


1 The jury acquitted Appellant of indecent assault and aggravated indecent
assault.

                                           -3-
J-S35026-20


      When reviewing a challenge to the sufficiency of the evidence, we

determine “whether the evidence admitted at trial, as well as all reasonable

inferences drawn therefrom, when viewed in the light most favorable to the

verdict winner, are sufficient to support all the elements of the offense.”

Commonwealth v. Cline, 177 A.3d 922, 925 (Pa. Super. 2017).              “This

standard is equally applicable to cases where the evidence is circumstantial

rather than direct so long as the combination of the evidence links the accused

to the crime beyond a reasonable doubt.” Commonwealth v. Stokes, 78

A.3d 644, 649 (Pa. Super. 2013).

      The Crimes Code defines the crime of sexual assault as follows: “Except

as provided in [18 Pa.C.S.A. §] 3121 (relating to rape) or [18 Pa.C.S.A. §]

3123 (relating to involuntary deviate sexual intercourse), a person commits a

felony of the second degree when that person engages in sexual intercourse

. . . with a complainant without the complainant’s consent.” 18 Pa.C.S.A. §

3124.1.

      Since Section 3124.1 does not prescribe the culpability sufficient to

establish each material element of the offense, the defendant’s culpability is

established if he acts intentionally, knowingly or recklessly with respect to

each such element. 18 Pa.C.S.A. § 302(c); Commonwealth v. Carter, 418

A.2d 537, 542-43 (Pa. Super. 1980).         Of these three levels of intent,

recklessness requires the least level of proof.    Carter, 418 A.2d at 543.

Section 302 defines recklessness as follows:


                                     -4-
J-S35026-20


     (3) A person acts recklessly with respect to a material element of
     an offense when he consciously disregards a substantial and
     unjustifiable risk that the material element exists or will result
     from his conduct. The risk must be of such a nature and degree
     that, considering the nature and intent of the actor's conduct and
     the circumstances known to him, its disregard involves a gross
     deviation from the standard of conduct that a reasonable person
     would observe in the actor's situation.

18 Pa.C.S.A. § 302(b)(3). In accordance with these precepts, the trial court

instructed the jury that to prove sexual assault, the Commonwealth had to

establish beyond a reasonable doubt that Appellant “acted knowingly or at

least reckless[ly] regarding S.K.’s non-consent.” N.T. 11/8/18, at 78.

     To prove sexual assault, it is not necessary for the Commonwealth to

establish that the victim resisted the assault.         Commonwealth v.

Andrulewicz, 911 A.2d 162, 165 (Pa. Super. 2006). The uncorroborated

testimony of the complaining witness is sufficient to convict a defendant of

sexual offenses. Commonwealth v. Cramer, 195 A.3d 594, 602 (Pa. Super.

2018).

     Here, the trial court reasoned:

     [T]he victim testified—and Appellant admitted—that Appellant
     engaged in sexual intercourse with the victim. The victim testified
     that she did not consent to the intercourse, did not have physical
     contact with Appellant throughout the evening, never talked to
     Appellant about engaging in sexual activity, and did not want any
     of the sexual contact that occurred. She never verbally consented
     to sex and remained motionless throughout the incident without
     moving a muscle. Finally, the victim immediately reported the
     crime after the incident and immediately left Appellant’s residence
     in the wee hours of the morning. In addition, Tess corroborated
     the victim’s testimony that she did not have physical contact with




                                    -5-
J-S35026-20


         Appellant throughout the evening. Tess further indicated that the
         victim was crying immediately after the incident and immediately
         reported that she had been raped.

         When viewed in a light most favorable to the Commonwealth, such
         evidence was clearly sufficient to sustain Appellant’s conviction.
         Audrulewicz, supra (testimony of victim that defendant pushed
         her onto bed, removed her clothes and had sexual intercourse
         with her sufficient to establish sexual assault); Commonwealth
         v. Prince, 719 A.2d 1086, 1089 (Pa. Super. 1998) (evidence
         victim did not consent to sexual intercourse and stayed near
         defendant all night out of fear for safety sufficient to sustain
         conviction for sexual assault).

Trial Court Opinion, 5/20/19, at 6-7. We agree with this analysis.

         Appellant argues that the evidence did not establish that he acted

recklessly with regard to S.K.’s absence of consent. We disagree. Multiple

facts demonstrate Appellant’s reckless disregard for S.K.’s lack of consent.

S.K. and Appellant had never met before the evening of this incident. During

the hours before intercourse, they did not have any romantic or sexual

interactions.      They did not kiss, hold hands, discuss sex or sexual

relationships, or even have a conversation alone together.       S.K. spent the

entire night with her best friend, Tess, because she did not know the people

at the party. When S.K. and Tess agreed to stay over, Appellant left the room

while S.K. changed her clothes before going to bed so he did not see her

undressed.      S.K. and Tess opted to sleep in a bed alone together, while

Appellant was expected to sleep elsewhere.         S.K. wore clothing while she

slept.    Nonetheless, she woke up to find Appellant’s fingers in her vagina

before he penetrated her with his penis. Appellant admitted that he did not


                                       -6-
J-S35026-20


ask S.K. whether she was okay or wanted to have sex at any point in time.

Instead, he made a deliberate decision to disregard the risk that she did not

want to have intercourse and penetrated her anyway. Appellant admitted that

the only thing S.K. did that he interpreted as indicating her consent was

touching his hand during the party. The mere touching of Appellant’s hand

hours earlier was nowhere close to consent to full-fledged sexual intercourse

with someone S.K. barely knew.

      For these reasons, Appellant’s challenge to the sufficiency of the

evidence fails.

      Next, Appellant argues that the verdict is contrary to the weight of the

evidence. We disagree.

      The law pertaining to weight of the evidence claims is well-settled.

      The weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of the witnesses. A new trial is
      not warranted because of a mere conflict in the testimony and
      must have a stronger foundation than a reassessment of the
      credibility of witnesses. Rather, the role of the trial judge is to
      determine that notwithstanding all the facts, certain facts are so
      clearly of greater weight that to ignore them or to give them equal
      weight with all the facts is to deny justice.

      On appeal, our purview is extremely limited and is confined to
      whether the trial court abused its discretion in finding that the jury
      verdict did not shock its conscience. Thus, appellate review of a
      weight claim consists of a review of the trial court’s exercise of
      discretion, not a review of the underlying question of whether the
      verdict is against the weight of the evidence. An appellate court
      may not reverse a verdict unless it is so contrary to the evidence
      as to shock one’s sense of justice.




                                      -7-
J-S35026-20


Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(citations and internal quotation marks omitted).

      In our view, the trial court acted within its discretion by concluding that

the verdict did not shock its conscience. S.K. testified, and Appellant admitted,

that Appellant engaged in sexual intercourse with her. S.K. testified that she

did not consent to the intercourse, did not have physical contact with Appellant

throughout the evening, never talked to Appellant about engaging in sexual

activity, and did not want any of the sexual contact that occurred. She never

verbally consented to sex and remained motionless throughout the incident

without moving a muscle. She did not kiss Appellant, touch him or otherwise

indicate that she wanted to engage in intercourse. Nor did Appellant ask for

her consent or even speak to her during the incident. While Appellant claimed

that S.K. moved closer to him during intercourse, S.K. contradicted Appellant

by stating that he moved her body. Although S.K. did not resist, the crime of

sexual assault does not require proof that she resisted. Following the incident,

S.K. immediately left Appellant’s residence and reported the crime.           In

addition, Tess corroborated S.K.’s testimony that she did not have physical

contact with Appellant throughout the evening. Tess indicated that S.K. was

crying immediately after the incident and immediately reported that she had

been raped.    In light of this testimony, the jury's decision to credit S.K.’s

testimony and find that she did not consent to intercourse in no way shocks

the conscience.


                                      -8-
J-S35026-20


         For these reasons, Appellant’s challenge to the weight of the evidence

fails.

         Judgment of sentence affirmed.

         Judge Bowes joins the memorandum.

         Judge Colins concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/20




                                        -9-